Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered July 2, 2002, convicting him of criminal mischief in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the sentencing court was without authority to waive the mandatory surcharge (see CPL 420.35). The defendant’s further contention that the sentencing court erred in failing to hold a hearing on restitution is unpreserved for appellate review (see CPL 470.05 [2]; People v Sheehy, 274 AD2d 844 [2000]). Finally, the defendant received the effective assistance of counsel (see People v Baldi, 54 NY2d 137, 147 [1981]). Smith, J.P., S. Miller, Adams, Rivera and Lifson, JJ., concur.